internal_revenue_service number release date index number ------------------------------------- ------------------------------------------------------ ---------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b03 plr-141519-15 date june ------------------------------------------------------------------------------------------ ------------------------------ ------------ company state dear -------------- this letter responds to a letter dated date submitted on behalf of company by company’s authorized representative requesting a ruling that income derived from interest rate swaps interest rate cap transactions forward lock transactions and treasury lock transactions is qualifying_income within the meaning of sec_7704 of the internal_revenue_code code facts company is a publicly_traded_partnership organized under the laws of state company has not elected to be taxed as an association for federal tax purposes company is not engaged in a financial or insurance_business within the meaning of sec_7704 company has two primary business segments i pipelines and transportation and ii wholesale marketing and terminalling in order to finance asset acquisitions and conduct the operations of its business_company periodically issues both fixed-rate and floating-rate debt securities to manage its exposure to interest rate movements company enters into interest rate swaps interest rate caps forward locks and treasury locks together the financial transactions in some cases the financial transactions entered into by company are integrated with the related debt instruments under sec_1_1275-6 of the income_tax plr-141519-15 regulations company is requesting a ruling only on financial transactions that are not integrated the financial transaction sec_1 interest rate swaps an interest_rate_swap allows company to swap a floating rate cash_flow for a fixed rate cash_flow a floating-to-fixed swap or a fixed rate cash_flow for a floating rate cash_flow a fixed-to-floating swap in a floating-to-fixed swap company agrees to pay a counterparty a fixed interest rate on a notional_principal_amount the counterparty agrees to pay company a floating interest rate determined by reference to an established index usually the london_interbank_offered_rate or libor on the notional_principal_amount if the floating rate for a given month exceeds the fixed rate the counterparty owes company an amount equal to the difference between the two rates multiplied by the notional_principal_amount if instead the fixed rate exceeds the floating rate the company owes the counterparty an amount equal to the difference between the two rates multiplied by the notional_principal_amount a fixed-to-floating swap operates in the same manner except that company pays the counterparty the difference between the two rates multiplied by the notional_principal_amount when the floating rate exceeds the fixed rate and receives a similar amount when the fixed rate exceeds the floating rate the settlement periods under these swaps can start immediately after executing the transaction a spot-starting swap or they can start on a predetermined future date a forward-starting swap interest rate caps when company wants to put an upper limit on a floating interest rate associated with a floating rate debt_instrument it may enter into an interest rate cap in an interest rate cap company pays a counterparty an upfront fixed payment the counterparty agrees to pay company an amount equal to a floating index rate determined by reference to some established index less the specified interest rate cap rate multiplied by a notional_principal_amount if and only if the floating index rate exceeds a specified cap rate on a specified_payment date forward locks to lock in a spot interest rate for a period prior to the issuance of its fixed-debt securities a forward lock company agrees to pay the counterparty a fixed interest rate on a notional_principal_amount the counterparty agrees to pay company an amount equal to a floating index rate determined by reference to some established index multiplied by the notional_principal_amount for a fixed period that begins on the date of the anticipated debt issuance if the index rate exceeds the fixed interest rate on the date_of_issuance of the debt securities the counterparty owes company an plr-141519-15 amount equal to the excess of the index interest rate over the fixed interest rate multiplied by the notional_principal_amount over the term of the forward lock if instead the fixed rate exceeds the floating index rate on the date_of_issuance of the debt securities company owes the counterparty the excess of the fixed rate over the floating index rate multiplied by the notional_principal_amount over the term of the forward lock the amounts the parties owe to each other over the term of the forward lock are calculated and netted on the anticipated date_of_issuance of the debt securities converting an expected floating-rate debt securities offering into a fixed rate instrument operates in a similar manner as exchanging a floating rate cash_flow for a fixed rate flow except its effective date is in the future because its terms coincide with an expected floating-rate debt issuance and not an existing floating-rate debt issuance treasury locks to minimize the risk of an interest rate increase in the time period between company’s decision to issue debt and the actual issuance of the debt the exposure period company may enter into treasury lock agreements whereby the counterparty agrees to purchase u s treasury bonds from company at a contract_price that values the treasury bonds using an interest rate equal to the prevailing interest rate on treasury bonds in effect on the date of the agreement if the prevailing interest rate on treasury bonds increases during the exposure period company is entitled to receive a payment from the counterparty that is effectively equal to the excess of the contract_price over the lower market price at which company could purchase treasury bonds as a result of the increase in prevailing treasury bond interest rates offsetting company’s increased cost of issuing its debt resulting from the increase in prevailing treasury bond interest rates if the prevailing interest rate on treasury bonds decreases during the exposure period company is required to make a payment to the counterparty that is effectively equal to the excess of the higher market price at which company would have to purchase treasury bonds as a result of the decrease in prevailing treasury bond interest rates over the contract_price offsetting company’s decreased cost of issuing its debt resulting from the decrease in prevailing treasury bond interest rates while not the intended result company may settle a treasury lock prior to the issue_date for its debt securities if in its judgment the risk of an unfavorable movement in interest rates had declined or doing so would maximize its income from the treasury lock and thereby effectively minimize the interest cost of the anticipated issuance of debt securities sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation law plr-141519-15 sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides in part that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 provides that except as otherwise provided in sec_7704 the term qualifying_income includes interest sec_7704 provides that interest shall not be treated as qualifying_income if a such interest is derived in the conduct of a financial or insurance_business or b such interest would be excluded from the term_interest under sec_856 sec_1_7704-3 provides in part that for purposes of sec_7704 qualifying_income includes income from notional_principal_contracts as defined in sec_1_446-3 and other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner income from a notional_principal_contract is included in qualifying_income only if the property income or cash_flow that measures the amounts to which the partnership is entitled under the contract would give rise to qualifying_income if held or received directly by the partnership sec_1_7704-3 provides in part that qualifying_income described in sec_1_7704-3 does not include income derived in the ordinary course of a trade_or_business sec_1_446-3 defines a notional_principal_contract as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts sec_1_446-3 further provides that this definition of a notional_principal_contract includes interest rate swaps and interest rate caps plr-141519-15 in order to qualify under sec_1_7704-3 the financial transactions must qualify as income from a notional_principal_contract as defined in sec_1_446-3 or as other substantially_similar income_interest rate swaps except for forward-starting swaps and interest rate caps are specifically included in the definition of a notional_principal_contract in sec_1_446-3 and therefore produce income from a notional_principal_contract however income from a notional_principal_contract is included in qualifying_income only if the property income or cash_flow that measures the amounts to which the partnership is entitled under the contract would give rise to qualifying_income if held or received directly by the partnership payments due under an interest_rate_swap or an interest rate cap are measured by reference to an interest rate or interest rate index and would give rise to interest_income if held or received directly by company although a forward-starting swap forward lock and treasury lock are not among the instruments specifically listed in the definition of a notional_principal_contract they are ordinary and routine transactions and in this case are entered into for the same purpose as a notional_principal_contract that is to lock in an interest rate or manage the risk of interest rate movements on company's borrowings sec_1 a provides that the commissioner may determine that income and gain from ordinary and routine investments substantially_similar to notional_principal_contracts may also constitute qualifying_income for purposes of sec_7704 it is therefore unnecessary to determine whether the forward-starting swaps forward locks and the treasury locks meet the definition of a notional_principal_contract in sec_1_446-3 conclusion based solely on the facts and representations submitted we conclude that the income company derives from each of the four types of financial transactions is qualifying_income within the meaning of sec_7704 and sec_1_7704-3 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether company's financial transactions can be integrated with the related debt instruments under sec_1_1275-6 as well as to whether company is taxable as a partnership for federal tax purposes we also express or imply no opinion as to whether the forward-starting swaps forward locks or the treasury locks meet the definition of a notional_principal_contract in sec_1_446-3 finally no opinion is expressed or implied as to whether company meets the percent gross_income requirement of sec_7704 in any taxable_year plr-141519-15 the ruling contained in this letter is based upon information and representations submitted by company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of company under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
